                    UNITED STATES DISTRICT COURT
                               FOR THE
                    WESTERN DISTRICT OF NEW YORK

LIBERTY MUTUAL INSURANCE        )
COMPANY and LIBERTY MUTUAL      )
GROUP INC.,                     )
                                )
          Plaintiffs,           )
                                )
          v.                    )    Case No. 17-cv-1152
                                )
MICHAEL GUERESCHI, SHANON       )
LEBEL, and LFA GROUP, LLC,      )
                                )
          Defendants.           )

                          OPINION AND ORDER

     Plaintiffs Liberty Mutual Insurance Company and Liberty

Mutual Group Inc. (collectively “Liberty Mutual”) bring this

action for damages and injunctive relief against Liberty Mutual’s

former sales representative Michael Guereschi, his business

associate Shanon Lebel, and LFA Group, LLC.    The Complaint

alleges an unlawful conspiracy to steal Liberty Mutual

clients/policyholders, and brings causes of action for breach of

contract, tortious interference, unjust enrichment and civil

conspiracy.    Defendants have moved to dismiss for failure to

state a claim upon which relief may be granted.    For the reasons

set forth below, the motion to dismiss is denied.

                          Factual Background

     The following facts are alleged in the Complaint.     Michael

Guereschi began employment with Liberty Mutual as a sales

representative in 2003.    He was assigned to work out of several

offices, the last of which was in Wheatfield, New York.    As
Guereschi had no experience in the insurance industry prior to

2003, Liberty Mutual trained him and helped him to prepare for

the examinations required for his insurance licenses.   Liberty

Mutual also provided ongoing professional and operational

training, as well as office facilities, professional support

services, and access to the company’s insurance expertise.

     Liberty Mutual claims that Guereschi derived substantial

benefit from the company’s marketing and advertising, as well as

policyholder referrals.   Specifically, the company reassigned

established customers to Guereschi and provided him leads on

other individuals.   Guereschi also benefitted from the company’s

affinity group relationships with other companies and

associations.   Those relationships allowed Liberty Mutual to

market and sell its insurance products to those groups and their

members/clients, which included college alumni associations, car

manufacturers, and local car dealerships.

     In the course of his work, Guereschi was required to

generate information from existing or prospective policyholders

about their insurance needs.   Liberty Mutual considers that

information highly confidential and valuable.   The Complaint

alleges that Guereschi agreed to ensure the confidentiality of

such information in the event of his termination.   Guereschi also

had access to confidential and proprietary information used to

determine coverage scope, exclusions and premiums, as well as


                                 2
information about product types, exposure levels, and

policyholder contact information.    Liberty Mutual further

provided Guereschi with access to proprietary sales strategies,

quoting tools, and prospecting tools.

     In order to protect this confidential information, Liberty

Mutual required its personnel to execute agreements with

confidentiality provisions, return-of-information clauses, and

restrictive covenants designed to protect against improper

disclosure or use.   The company also employed password

protections on its computers, pass key access for office

printers, and locked its offices during non-business hours.

     On December 14, 2014, Guereschi executed the 2015 Non-

Solicitation, Non-Disparagement and Confidentiality Agreement.

The following year, he signed the 2016 version of that agreement

(the “Agreement”).   The Agreement provided, in part:

     All equipment, material, records, supplies, policies,
     manuals, rate books, forms, files, notes, letters,
     lists, expirations, underwriting criteria, pricing and
     profit information, financial information, promotional
     ideas, cost and pricing, processes, lists of actual or
     potential policyholders, and documents or information
     reflecting the names, addresses, phone numbers and
     email addresses of existing or potential policyholders,
     and any other documentation and/or information, in any
     form or medium, provided to me by the Company or
     developed or obtained by me in the course of performing
     my duties as an employee of the Company, pertaining to
     the business of the Company of pertaining to any of its
     policyholders or prospective policyholders
     (“Property”), shall be and remain the sole and
     exclusive property of the Company. Upon the voluntary
     or involuntary termination of my employment with the
     Company, I agree to immediately deliver to the Company

                                 3
     or its designee the original and any copies, notes,
     recordings, transcriptions or any other reproductions
     of such Property, resident in whatever media. I also
     agree not to divulge to, share with, or permit access
     by any person, company or organization not currently
     employed by or affiliated with the Company to such
     Property both during and after my tenure was an
     employee of the Company.

ECF No. 1-1.

     Guereschi also agreed to certain limited non-competition

provisions, effective for two years from his voluntary or

involuntary termination from the company.   Those included

agreements to refrain from selling, attempting to sell, or

soliciting the purchase of products or services of the kind

offered by Liberty Mutual, and an agreement not to communicate

with any policyholder or prospective policyholder about reducing

or cancelling their Liberty Mutual insurance.    These latter

agreements applied to any clients or persons to whom Guereschi

had provided insurance services or quotes within the previous 12

months.

     A non-disparagement provision prevented Guereschi from

speaking or acting “in any manner that is intended to, or does in

fact, damage the goodwill of the business of the Company or the

business or personal reputation of any of its directors,

officers, agents or employees . . . .”   Id.    Agreement Section

2(f) required Guereschi notify any future employer of the

Agreement, and to inform Liberty Mutual of the identity of such

employer.

                                4
     In November 2016, Liberty Mutual terminated Guereschi’s

employment for cause.   The Complaint alleges that since leaving

the company, he has violated the Agreement.    After his

termination, Guereschi was appointed as an agent for Allstate, a

direct competitor with Liberty Mutual.    Guereschi allegedly

failed to provide Liberty Mutual notice of his new affiliation

with Allstate, as required in Agreement Section 2(f).

     On March 30, 2017, Guereschi posted on social media: “I am

proud to announce I am up and running with Allstate!    Linda

Terrana has joined our staff too!! Call us and say hi!     716-256-

1555.”    In response to a question about his office location,

Guereschi posted, “3376 Niagara Falls Blvd NY . . . STOP IN AND

SAY HI!!”    Defendant LFA Group, LLC is Guereschi’s new insurance

agency.

     Liberty Mutual claims that after Guereschi joined Allstate,

several Liberty Mutual policyholders cancelled their insurance

and bought replacement policies from Guereschi’s office.    The

company asserts, upon information and belief, that Guereschi

induced or assisted those policyholders in cancelling their

Liberty Mutual policies.    Liberty Mutual notes that certain

cancellation forms listed the producer as Shanon Lebel, Allstate

Insurance Company, 3376 Niagara Falls Boulevard—the same agency

and location posted by Guereschi as the site of his new office.

The cancellations also allegedly contained Guereschi’s


                                  5
handwriting.   Liberty Mutual further alleges, upon information

and belief, that Lebel and defendant LFA Group had knowledge of

the restrictions in the Agreement.

     On June 21, 2017, Liberty Mutual’s attorney sent letters to

Guereschi and Lebel demanding certain information, including

cancellation forms, and requiring future compliance with the

Agreement.   Liberty Mutual sent a second letter on August 1,

2017.   Guereschi’s counsel responded, but did not provide the

requested information.   Letters sent to Guereschi and Lebel on

August 16, 2017 received no response.

     The Complaint asserts five causes of action: (1) breach of

contract, brought against Guereschi for breaches of the

Agreement; (2) tortious interference with contractual

relationships and/or business relations with actual or potential

Liberty Mutual policyholders, brought against all defendants; (3)

tortious interference with Guereschi’s contractual relationship

with Liberty Mutual, brought against Lebel and LFA Group; (4)

unjust enrichment, brought against all defendants; and (5) civil

conspiracy, also brought against all defendants.   For relief, the

Complaint seeks damages, attorney’s fees, and various forms of

injunctive relief, including an order requiring all defendants to

essentially abide by the terms of the Agreement.

     Defendants have filed a motion to dismiss for failure to

state a claim, pursuant to Federal Rule of Civil Procedure


                                 6
12(b)(6).   Defendants’ primary argument is that the Agreement is

unenforceable because it is unreasonable.   Defendants also claim

that Liberty Mutual has failed to allege facts to support

plausible claims of tortious interference, unjust enrichment and

conspiracy.   The motion to dismiss is opposed.

                            Discussion

I.    Motion to Dismiss Standard

      To survive a motion to dismiss for failure to state a claim

pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a “complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible

on its face.’”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

A court must accept as true the factual allegations contained in

a complaint and draw all inferences in favor of the plaintiff.

Allaire Corp. v. Okumus, 433 F.3d 248, 249–50 (2d Cir. 2006).

“Fact-specific question[s] cannot be resolved on the pleadings.”

Todd v. Exxon Corp., 275 F.3d 191, 203 (2d Cir. 2001).

II.   Breach of Contract

      In moving to dismiss Liberty Mutual’s claim for breach of

contract, defendants characterize the Agreement as a non-compete

agreement and argue that it is unenforceable.     Liberty Mutual

contends in opposition that other portions of the Agreement, such

as Section 2(f) requiring notification to Liberty Mutual of a new


                                   7
employer, are not addressed.        Liberty Mutual further argues that

a non-compete agreement is subject to factual determinations that

are not ripe for consideration on a motion to dismiss.

     Defendants submit that the Agreement is not enforceable

because it is unreasonable.     ECF No. 16-3 at 8 (acknowledging

that “New York courts have long applied a general standard of

reasonableness for judging the validity of such agreements”).

Under New York law, post-employment restrictive covenants are

enforceable if the restraint: (1) is no greater than is required

for the protection of the legitimate interest of the employer,

(2) does not impose undue hardship on the employee, and (3) is

not injurious to the public.        BDO Seidman v. Hirshberg, 93 N.Y.2d

382, 388–89 (1999).     A violation of any prong renders the

covenant invalid.     Id. at 389.    New York courts have further

determined that non-competition agreements encompass legitimate

employer interests when they are designed “(1) to prevent an

employee’s solicitation or disclosure of trade secrets, (2) to

prevent an employee’s release of confidential information

regarding the employer’s customers, or (3) in those cases where

the employee’s services to the employer are deemed special or

unique.”   Ticor Title Ins. Co. v. Cohen, 173 F.3d 63, 70 (2d Cir.

1999) (citing Purchasing Assocs. Inc. v. Weitz, 13 N.Y.2d 267,

272–73 (1963)).

     In this case, the Complaint sets forth a host of information


                                      8
that Liberty Mutual considers to be confidential.    That

information includes lists of clients, marketing techniques, and

insurance-specific tools.   The Complaint also alleges that

Guereschi contacted clients with whom he had worked within the

previous 12 months, thereby violating not only the

confidentiality provisions of the Agreement but also the non-

solicitation provisions.

     Whether Liberty Mutual has properly characterized its

information as confidential has yet to be established.      Cf. Estee

Lauder Companies Inc. v. Batra, 430 F. Supp. 2d 158, 180

(S.D.N.Y. 2006) (“reasonableness will be judged by the specific

facts underlying the agreement and the nature of the employer’s

confidential information.”).   Undue hardship to the employee and

public injury may also be explored.    See BDO Seidman, 93 N.Y.2d

at 389.   New York cases also consider whether the contract’s

scope and duration are reasonable under the circumstances.

EarthWeb, Inc. v. Schlack, 71 F. Supp. 2d 299, 312 (S.D.N.Y.

1999) (“In New York, non-compete covenants will be enforced only

if reasonably limited in scope and duration . . . .”).      Such

fact-specific determinations are not properly considered at this

early stage in the case.    See, e.g., Installed Bldg. Prod., LLC,

v. Cottrell, No. 13-CV-1112-ASC, 2014 WL 3729369, at *7 (W.D.N.Y.

July 25, 2014) (“the Court cannot hold at this procedural

juncture that the non-compete at issue is unenforceable”);


                                  9
Medtech Prods. Inc. v. Ranir, LLC, 596 F. Supp. 2d 778, 787

(S.D.N.Y. 2008) (whether information constitutes a trade secret

is “generally a question of fact”); see also Red Fort Capital,

Inc. v. Guardhouse Prods. LLC, 397 F. Supp. 3d 456, 477 (S.D.N.Y.

2019) (“Although there is no general test for measuring the

reasonableness of a transaction, courts commonly find–on motions

to dismiss–that allegations of substantive unconscionability are

insufficient.”).

     Defendants argue in part that the Agreement is unenforceable

because Guereschi was terminated without cause.    That assertion

is contrary to Liberty Mutual’s allegation that Guereschi was, in

fact, fired for cause.    As noted above, when presented with a

motion under Rule 12(b)(6), the Court must accept that factual

allegations in the Complaint as true.    Allaire Corp., 433 F.3d at

249–50.

     Defendants invite the Court to take judicial notice of a

decision by the State of New York Unemployment Insurance Appeal

Board regarding the circumstances of Guereschi’s termination.

The Court may “take judicial notice of the records of state

administrative procedures, as these are public records, without

converting a motion to dismiss to one for summary judgment.”

Johnson v. Cnty. of Nassau, 411 F. Supp. 2d 171, 178 (E.D.N.Y.

2006).    The Appeal Board decision reportedly found no basis to

assess whether Guereschi was terminated for poor job performance


                                 10
rather than misconduct.   It is not clear from the limited record

currently before the Court whether “cause” might include either

of those classifications.    Accordingly, even if the Court were to

take judicial notice of that decision, the question of “cause”

remains unresolved.

     In sum, dismissal of the breach of contract claim at this

early stage in the case, without further development of the

facts, would be premature.   Defendants’ motion to dismiss Count I

is therefore denied.

III. Tortious Interference with Contractual/Business Relations

     Defendants next move to dismiss Liberty Mutual’s tortious

interference causes of action.   Liberty Mutual claims that

defendants interfered with its contractual relations with

existing policyholders, and its business relations with

prospective policyholders.   To state a claim for tortious

interference with contractual relations, a plaintiff must allege

(1) the existence of a valid contract between itself and a third

party for a specific term; (2) defendant’s knowledge of that

contract; (3) defendant’s intentional procuring of its breach;

and (4) damages.   See Jews for Jesus, Inc. v. Jewish Community

Relations Council, Inc., 968 F.2d 286, 295 (2d Cir. 1992).     A

plaintiff suing for tortious interference with business relations

must similarly prove that: “(1) there is a business relationship

between the plaintiff and a third party; (2) the defendant,


                                 11
knowing of that relationship, intentionally interferes with it;

(3) the defendant acts with the sole purpose of harming the

plaintiff, or, failing that level of malice, uses dishonest,

unfair, or improper means; and (4) the relationship is injured.”

Hadami, S.A. v. Xerox Corp., 272 F. Supp. 3d 587, 602 (S.D.N.Y.

2017) (quoting Goldhirsh Grp., Inc. v. Alpert, 107 F.3d 105,

108–09 (2d Cir. 1997)).

     Here, both claims are plausible given the allegations in the

Complaint.   With respect to existing policyholders, the Complaint

alleges that defendants induced them to acquire new, competing

policies in violation of the terms of the Agreement.    The

Complaint also alleges that defendants tried to conceal their

activities by using Lebel’s name, rather than Guereschi’s, on the

cancellation documents.   The Complaint further claims that

defendants recruited potential Liberty Mutual policyholders

through improper means in violation of the Agreement, thereby

causing Liberty Mutual to suffer damages.

     Defendants argue that there can be no interference with

contractual relationships because the Agreement is unenforceable.

For reasons discussed above, enforceability of the Agreement

cannot be determined at this early stage in the case.    Because

the Complaint asserts plausible claims of interference with both

contractual and business relationships, defendants’ motion to

dismiss Count II is denied.


                                12
IV.   Tortious Interference with Liberty Mutual’s Contractual
      Relationship with Guereschi

      Count III of the Complaint is brought against Lebel and LFA

Group for interfering with Liberty Mutual’s contract with

Guereschi.   Briefly stated, the Complaint alleges that Lebel and

LFA Group knew about the Agreement and aided and abetted

Guereschi in violating its terms.    For factual support, the

Complaint again cites efforts by Lebel and LFA Group to conceal

the alleged misconduct, including using Lebel’s name instead of

Guereschi’s on the cancellation forms.    Like Count II, the

allegations in Count III set forth a plausible claim of tortious

interference, and the motion to dismiss Count III is denied.

V.    Unjust Enrichment

      Defendants also move to dismiss Liberty Mutual’s unjust

enrichment claim, set forth in Count IV of the Complaint.      To

state a claim for unjust enrichment under New York law, a

plaintiff must allege that: (1) the defendant was enriched, (2)

at the expense of the plaintiff, and (3) it would be inequitable

to permit the defendant to retain that which is claimed by the

plaintiff.   See Briarpatch Ltd. v. Phoenix Pictures, Inc., 373

F.3d 296, 306 (2d Cir. 2004).

      Defendants submit that Liberty Mutual’s unjust enrichment

claim fails because there is no allegation that it performed

services for Guereschi, Lebel, or LFA Group.    The Complaint

claims that Liberty Mutual provided Guereschi with a wide range

                                13
of services, including training, marketing, and specialized

knowledge.   Defendants were allegedly enriched by these services

and earned inequitable gains.

      Defendants also argue that the connection between Liberty

Mutual and defendants is “too attenuated” to support an unjust

enrichment claim.   The allegations against defendants are that

all three, including Lebel and LFA Group, actively tried to

conceal Guereschi’s involvement in persuading policyholders to

cancel their Liberty Mutual policies and sign on with Allstate.

If proven, those actions would render it inequitable for

defendants to be enriched at Liberty Mutual’s expense.   The

motion to dismiss Count IV is denied.

VI.   Civil Conspiracy

      Finally, defendants argue that the Complaint fails to state

a plausible claim of civil conspiracy.   To establish a civil

conspiracy claim, Liberty Mutual must demonstrate an underlying

tort plus the following four elements: (1) an agreement between

two or more parties; (2) an overt act in furtherance of the

agreement; (3) the parties’ intentional participation in the

furtherance of a common purpose or plan; and (4) resulting damage

or injury.   IMG Fragrance Brands, LLC v. Houbigant, Inc., 759 F.

Supp. 2d 363, 386 (S.D.N.Y. 2010).

      Liberty Mutual’s civil conspiracy claim again hinges on the

claim that Lebel and LFA Group worked with Guereschi to conceal


                                14
his involvement in recruiting prohibited Liberty Mutual

policyholders.   In other words, the Complaint alleges an

agreement among the parties, overt acts in furtherance of that

agreement, intentional participation, and damages in the form of

lost policyholders.   The underlying torts are set forth in

Liberty Mutual’s tortious interference claims.   Because these

allegations set forth a plausible claim of civil conspiracy, the

motion to dismiss Count V is denied.

                            Conclusion

     For the reasons set forth above, defendants’ motion to

dismiss (ECF No. 16) is denied.

     DATED at Burlington, Vermont, this 16th day of March, 2020.

                          /s/ William K. Sessions III
                          William K. Sessions III
                          U.S. District Court Judge




                                  15
